Citation Nr: 0203651	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  95-14 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1944 
to April 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran had a right foot injury in service, and his 
current bilateral foot disability has been linked to the 
inservice injury.  


CONCLUSION OF LAW

A bilateral foot disability was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulation pertaining to VA's duty to inform the 
appellant of the evidence needed to substantiate his claim 
and to assist him in developing the relevant evidence was 
revised following initiation of the appellant's claim.  Duty 
to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The changes in the 
regulation are effective November 9, 2000, with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and apply to all claims 
filed on or after November 9, 2000, or filed previously but 
not yet final as of that date.  Holliday v. Principi, 14 Vet. 
App. 282-83 (2001), mot. for recons. denied, 14 Vet. App. 327 
(2001) (per curiam), motion for review en banc denied, No. 
99-1788 (U.S. Vet. App. May 24, 2001) (per curiam) (en banc); 
VAOPGCPREC 11-2000.  

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the appellant of the evidence 
that is necessary to substantiate the claim.  VA will also 
inform the appellant which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the appellant provide any evidence in his 
possession that pertains to the claim.  VA will also make 
reasonable efforts to help the appellant obtain evidence 
necessary to substantiate the claim, including making efforts 
to obtain service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any Federal 
department or agency, State or local government, private 
medical care provider, current or former employer, or other 
non-Federal governmental source.  Duty to Assist, 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

The RO provided the appellant a statement of the case and 
several supplemental statements of the case during the course 
of this appeal.  In those documents the RO informed the 
appellant of the regulatory requirements for establishing 
service connection, and provided him the rationale for not 
granting service connection.  The veteran was also informed 
during his two RO hearings of the necessity to submit such 
evidence.  The Board finds, therefore, that VA has fulfilled 
its obligation to inform the appellant of the evidence needed 
to substantiate his claim.

The RO has obtained VA and private treatment records that are 
relevant to the claim, and obtained examinations, including 
medical opinions, regarding the claimed relationship between 
service and the bilateral foot disability.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the appellant's claim and that no 
reasonable possibility exists that any further assistance 
would aid the appellant in substantiating the claim.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001).
Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West Supp. 2001); Ortiz v. Principi, 274 F.3d 1361, 1365-66 
(Fed. Cir. 2001).  In essence, when there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service." Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability. " Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).


The Evidence

The veteran's service medical records show that in March 
1944, he was treated for a right foot injury.  The record 
shows that an X-ray taken in April 1944 showed a small amount 
of subperiosteal new bone along the outer border of the 
distal shaft of the tibia just above the distal tibial 
fibular joint.  An oval bone fragment or ossicle was seen 
just distal to the tip of the external malleolus that had a 
rim of cortex. It was noted that this probably represented 
either an old avulsion or a post-traumatic calcification.  It 
was stated that these changes were probably the result of old 
sprains.  At service separation in April 1946, the veteran's 
extremities were noted to be normal.  

Post service, a VA hospital clinical record dated in May 1947 
shows that the veteran gave a history of spraining his right 
ankle in service.  In July 1949, the RO received statements 
from three service comrades of the veteran in which it was 
reported that each witnessed the veteran's right ankle injury 
in service.  The RO also received a statement from the 
veteran's mother, who reported that the veteran wrote to her 
about his injury in March 1944, and that he complained all 
during service.   

Private medical records show treatment for foot complaints 
beginning in 1959 and continuing into 1979.   In January 
1982, the RO received a statement from a service comrade of 
the veteran who stated that he had witnessed the veteran 
injuring his legs and feet in March 1944.  He stated that the 
veteran and he were on a train going to boot camp when the 
train stopped and the veteran stepped off the train and fell 
over the edge of an embankment to the bottom of a gully.  An 
X-ray report of the right foot from a private practitioner 
dated in March 1993 found on lateral view, plantar 
displacement of the 5th metatarsal, with subluxation of the 
metatarsal-Cuboid joint, and also that the navicular bone was 
plantarly subluxated in relation to the head of the Talus and 
its articulation with the internal cuneiform bone.  On dorsa-
plantar view there was subluxation of the navicular bone 
medial displacement in it articulation with the head of the 
Talus and internal cuneiform bones.  

In October 1993, the RO received a statement from the 
veteran's wife, a statement from the veteran's sister and a 
statement from a friend of the veteran.  His wife reported 
that the veteran had complaints regarding his feet when they 
married in 1948.  His sister noted that her mother told her 
of the veteran's injury in service shortly after it happened.  
The veteran's friend noted that after the war, the veteran 
told him of the inservice injury.  

At a personal hearing at the RO conducted in August 1994, the 
veteran discussed his inservice injury and his medical 
treatment.  A complete transcript is of record.  Private 
medical records submitted at that time showed continuing 
treatment of foot complaints into 1990.  

In a January 1995 statement, a private practitioner noted 
that the veteran was seen for a complaint of pain in both 
feet, greater on the right.  The veteran dated this to an 
injury in service when he fell off a culvert in World War II 
(WWII).  He stated that after service he continued to have 
problems and began treatment in 1959.  He stated that the 
problem had worsened over the years and that he now wore an 
extra depth shoe.  After examination, which included X-rays, 
the examiner found degenerative osteoarthritis, right foot, 
etiology uncertain.  It was noted that the veteran dated the 
onset of his symptoms to the WWII injury and that nothing on 
examination or on X-rays in 1959 showed any evidence of 
fracture.  It was stated that this would seem to be the end 
result of a long term degenerative change which might have 
had its base in some old injury such as the veteran 
described.  It was also stated that nothing the examiner 
could do would verify beyond medical doubt that this was the 
case.  

A May 1995 VA progress note found bilateral hammer toe 
phenomena.  In February 1997, the veteran testified at a 
personal hearing at the RO.  He reported on his injury to his 
foot in 1944, and on his current problems.  A complete 
transcript is in the file.  

In an August 1998 statement, a private examiner reported that 
the veteran had degenerative arthritis of both feet.  The 
examiner opined that this condition was as likely as not to 
have been caused by active military service.  

The veteran was examined by VA in December 1998.  The 
examiner diagnosed plantar fasciitis.  He stated that he had 
reviewed the claims file and was not able to find clear-cut 
evidence that the veteran's injuries occurred in service.  It 
was reported that he did not know for sure when the injuries 
occurred, but that he could not find enough evidence in the 
claims file to say they occurred in the service.  The 
examiner concluded that therefore, if he had to say, he would 
say that it was not likely that the injuries occurred in 
service.  

In a November 1999 statement, the examiner who submitted the 
August 1998 statement, reported that he had examined the 
veteran's service medical records and that in his opinion, it 
was as likely as not that the veteran's bilateral foot injury 
was caused by his ankle sprain in March 1994 [sic].  

The veteran was examined by VA in September 2001.  The 
examiner noted that the claims file had been reviewed. After 
examination of the veteran's feet, the examiner diagnosed 
degenerative joint disease of both feet with plantar 
fasciitis of both feet with mild functional loss.  The 
examiner opined that the veteran's condition of both feet was 
as likely as not related to the injury in service.  It was 
stated that after reviewing the claims file, it was noted 
that the veteran injured his right foot and ankle in 1994 
[sic].  It was stated that based on the injury and given the 
benefit of the doubt to the veteran's history, it was the 
examiner's opinion that the veteran's condition of both feet 
was as likely as not due to the injury while he was in the 
service.  


Analysis

The record shows that the veteran was treated during service 
for a right foot injury.  The record reflects through lay 
statements and private records that he has continued to have 
foot complaints after service.  In addition, a private 
examiner and a VA examiner have both opined that the 
veteran's current bilateral foot disability is as likely as 
not related to his inservice injury.  Both of the VA 
examiners examined the veteran and reviewed his claims file.  
Thus there is a finding of inservice treatment, a current 
disability and a nexus between service and the current 
disability. With resolution of reasonable doubt in the 
veteran's favor, service connection is therefore warranted.  


ORDER

Service connection for a bilateral foot disability is 
granted. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

